


Exhibit (10.4)




1982 EASTMAN KODAK COMPANY


EXECUTIVE DEFERRED COMPENSATION PLAN




Preamble.


The 1982 Eastman Kodak Company Executive Deferred Compensation Plan is an
unfunded non-qualified deferred compensation arrangement for eligible executives
of Eastman Kodak Company and certain of its subsidiaries effective for
compensation earned in 1982 and later years.  Under the Plan, each Eligible
Employee is annually given an opportunity to elect to defer payment of part of
his or her compensation earned during the year following his or her election.


This Plan is intended to satisfy Code section 409A with respect to benefits
subject thereto, and the terms and conditions of this Plan shall be interpreted
and construed accordingly.  This Plan also provides for benefits not subject to
Code section 409A by reason of having been earned and vested before January 1,
2005, and no amendment to this Plan that might constitute a “material
modification” within the meaning of Code section 409A and the Treasury
regulations thereunder shall apply to such benefits unless such amendment
expressly provides for the loss of such benefits’ grandfathered status.


From January 1, 2005 through December 31, 2008, this Plan was operated in good
faith compliance with the requirements of Code section 409A, and the Treasury
regulations and applicable guidance thereunder.  Any administrative practices
and interpretations established in order to enable the Plan to operate in
good-faith compliance but contrary to the terms of such Plan as then in effect
are hereby expressly ratified.  Effective January 1, 2009, the terms and
conditions of this amended and restated Plan have been adopted to reflect the
final Treasury regulations under Code section 409A.


This Plan will be interpreted and administered in accordance with Eastman Kodak
Company’s Policy Regarding Section 409A Compliance with respect to benefits
subject to Code section 409A.




Article 1.     Definitions.


1.1     Accelerated Distribution


The form of distribution permitted under Section 8.8.

 
1

 

1.2           Account


"Account" means the Deferred Compensation Account or the Stock Account.


1.3           Board


"Board" means Board of Directors of Kodak.


1.4           Change In Control


“Change in Control,” with respect to Grandfathered Dollars, means the occurrence
of any one of the following events:


 
A.
individuals who, on December 9, 1999, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to December 9, 1999,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of Kodak in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of Kodak as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the Act)
(“Election Contest”) or any other actual or threatened solicitation of proxies
or consents by or on behalf of any “person” (as such term is defined in Section
3(a)(9) of the Act) other than the Board (“Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest, shall be deemed to be an Incumbent Director;



 
B.
any person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of Kodak representing 25% or
more of the combined voting power of Kodak’s then outstanding securities
eligible to vote for the election of the Board (the “Kodak Voting Securities”);
provided, however, that the event described in this paragraph (B) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(i) by Kodak or any subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by Kodak or any subsidiary, or (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities;



 
C.
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving Kodak or any of its subsidiaries that
requires the approval of Kodak's shareholders, whether for such transaction or
the


 
2

 

 
issuance of securities in the transaction (a “Reorganization”), or sale or other
disposition of all or substantially all of Kodak’s assets to an entity that is
not an affiliate of Kodak (a “Sale”), unless immediately following such
Reorganization or Sale:  (i) more than 60% of the total voting power of (x) the
corporation resulting from such Reorganization or Sale (the “Surviving
Company”), or (y) if applicable, the ultimate parent corporation that directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Company (the “Parent Company”), is
represented by Kodak Voting Securities that were outstanding immediately prior
to such Reorganization or Sale (or, if applicable, is represented by shares into
which such Kodak Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Kodak Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (ii) no person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Company or the Parent Company), is or
becomes the beneficial owner, directly or indirectly, of 25% or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Company (or, if there is no Parent Company, the
Surviving Company) and (iii) at least a majority of the members of the board of
directors of the Parent Company (or, if there is no Parent Company, the
Surviving Company) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the criteria specified in (i), (ii) and (iii)
above shall be deemed to be a “Non-Qualifying Transaction”); or



 
D.
the shareholders of Kodak approve a plan of complete liquidation or dissolution
of Kodak.



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of
Kodak Voting Securities as a result of the acquisition of Kodak Voting
Securities by Kodak which reduces the number of Kodak Voting Securities
outstanding; provided that if after such acquisition by Kodak such person
becomes the beneficial owner of additional Kodak Voting Securities that
increases the percentage of outstanding Kodak Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

 
3

 

With respect to benefits other than Grandfathered Dollars, “Change in Control”
means an event that both satisfies the above definition and qualifies as a
“change in the ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Sections 1.409A-3(a)(5) and 1.409A-3(i)(5) of the Treasury
regulations.  Solely for the purpose of determining whether a “Change in
Control” has occurred in connection with the payment of benefits other than
Grandfathered Dollars, it is noted that the above definition of “Change in
Control” shall be interpreted to require that in the case of director elections
under A, the approval of the Incumbent Directors must be given prior to their
election, and references to a “subsidiary” or “affiliate” of Kodak shall mean an
entity in which Kodak possesses a direct or indirect ownership interest of 50%
or more of the total combined voting power of the then outstanding securities or
interests of the second entity entitled to vote generally in the election of
directors or in which Kodak has the right to receive 50% or more of the
distribution of profits or 50% of the assets on liquidation or dissolution.


1.5           Code


“Code” means the Internal Revenue Code of 1986, as amended.


1.6           Common Stock


"Common Stock" means the common stock of Kodak.


1.7           Company


"Company" means Kodak and its United States subsidiaries listed on Schedule
A.  A subsidiary must be a member of the same “controlled group” as Kodak within
the meaning of Section 414(b) or (c) of the Code in order for its employees to
be active participants in the Plan.


1.8           Consolidated Group


“Consolidated Group” means Kodak and all Subsidiaries.


1.9           Compensation Committee


"Compensation Committee" shall mean the Executive Compensation and Development
Committee of the Board.


1.10          Deferrable Amount


"Deferrable Amount" means an amount equal to the excess of the Eligible
Employee's individual annual salary rate as of October 1 of any year over the
Minimum Compensation Level.

 
4

 



1.11           Deferred Compensation Account


"Deferred Compensation Account" means the account established by the Company for
each Participant for compensation deferred pursuant to this Plan.  The
maintenance of individual Deferred Compensation Accounts is for bookkeeping
purposes only.


1.12           Eligibility Compensation Level


“Eligibility Compensation Level” means the dollar amount used to determine
whether a person is an Eligible Employee.  The Eligibility Compensation Level
for a given Plan year will be determined by the Chief Human Resources Officer
and Senior Vice President, Eastman Kodak Company, who will select a threshold
that will maintain this Plan’s status as a “top-hat” plan.


1.13           Eligible Employee


"Eligible Employee" means for a particular Plan year: (1) the corporate officers
of Kodak; and (2) any other employee of the Company whose individual annual
salary rate as of October 1 of the prior year is equal to or greater than the
Eligibility Compensation Level.  In addition, any Participant with an Account
balance who does not qualify as an Eligible Employee for a particular Plan year
solely because his or her individual annual salary rate as of October 1 of the
prior year is less than the Eligibility Compensation Level for such Plan year,
will nevertheless be an Eligible Employee for such Plan year; provided, however,
he or she is a full-time employee and provided further that such Participant’s
continued eligibility will not endanger this Plan’s status as a “top-hat”
plan.  Also, solely for the 2001 Plan year, any Employee of the Company who was
eligible to participate in the Plan for the 2000 Plan year, but elected not to
participate, will be an Eligible Employee for the 2001 Plan
Year.  Notwithstanding the foregoing, a non-resident alien will not be an
Eligible Employee unless he or she is paid on United States payroll.


1.14           Enrollment Period


"Enrollment Period" means the period of consecutive days designated by the
Director, Executive Compensation each year, provided however, that such period
shall begin no earlier than October 15 and shall end no later than December 15
of each year.


1.15           Grandfathered Dollars


“Grandfathered Dollars” shall mean benefits payable under this Plan that are not
subject to Code section 409A by reason of having been earned and vested as of
December 31, 2004, provided that benefits shall cease to be Grandfathered
Dollars if the Plan is "materially modified"

 
5

 

with respect to such Grandfathered Dollars after October 3, 2004.  Grandfathered
Dollars shall be accounted for separately.


1.16           Interest Rate


"Interest Rate" means the base rate, as reported in the “Money Rates” section of
the Wall Street Journal, on corporate loans posted by at least 75% of the
nation’s 30 largest banks (known as the “Prime Rate”).


1.17           Kodak


"Kodak" means Eastman Kodak Company.


1.18           Market Value


"Market Value" means the mean between the high and low at which the Common Stock
trades as quoted in the New York Stock Exchange Composite Transactions as
published in the Wall Street Journal on the day for which the determination is
to be made, or if such day is not a trading day, the immediately preceding day.


1.19           Minimum Compensation Level


“Minimum Compensation Level” means the dollar amount used to determine the
amount of an Eligible Employee’s Deferrable Amount.  The Minimum Compensation
Level is $50,000.


1.20           Plan


"Plan" means the 1982 Eastman Kodak Company Executive Deferred Compensation Plan
as adopted by the Board and subsequently amended.


1.21           Participant


"Participant" means an Eligible Employee who elects for one or more years to
defer compensation pursuant to this Plan.  All SOG Participants are
Participants.


1.22           Separation from Service


With respect to Grandfathered Dollars, “Separation from Service” means
separation from service with the Consolidated Group.


With respect to benefits other than Grandfathered Dollars, “Separation from
Service” means separation from service within the meaning of Code section 409A
(taking into account section 1.409A-1(h) of the Treasury regulations and other
guidance of general applicability issued

 
6

 

thereunder), administered in accordance with Eastman Kodak Company’s Policy
Regarding Section 409A Compliance, provided that this Plan shall utilize the 50%
common control standard described in the Treasury regulations rather than the
80% rule normally applied under the Policy.


1.23           SOG Participant


"SOG Participant" means a Participant who either: (1) is subject to the
Guidelines for Senior Management Ownership of Eastman Kodak Company Stock as
approved by the Compensation Committee; or (2) was subject to the Guidelines for
Senior Management Ownership of Eastman Kodak Company Stock as approved by the
Compensation Committee and still has a balance in his or her Stock Account in
accordance with the terms of the Plan.


1.24           Stock Account


"Stock Account" means the account established by the Company for each SOG
Participant, the performance of which is measured by reference to the Market
Value of Common Stock.  The maintenance of individual Stock Accounts is for
bookkeeping purposes only.


1.25           Subsidiary


“Subsidiary” means any corporation or other entity in which Kodak has a direct
or indirect ownership interest of 50% or more of the total combined voting power
of the then outstanding securities or interests of such corporation or other
entity entitled to vote generally in the election of directors or in which Kodak
has the right to receive 50% or more of the distribution of profits or 50% of
the assets on liquidation or dissolution.


1.26           Valuation Date


"Valuation Date" means, with regards to a Participant’s Deferred Compensation
Account, the last business day of each calendar month and, with regards to a SOG
Participant’s Stock Account, the last business day of each calendar month.


Article 2          Participation


Only Eligible Employees are eligible to participate in the Plan.

 
7

 





Article 3          Deferral of Compensation


3.1            In General


All Eligible Employees, other than those Eligible Employees who are SOG
Participants, may elect, in accordance with the time requirements established
under Article 4 below, to defer receipt of one or more of the following to his
or her Deferred Compensation Account:


 
1)
all or any portion of his or her Deferrable Amount to be earned during the
immediately succeeding calendar year;



 
2)
up to a maximum of 75% of his or her cash award, if any, under the Executive
Compensation for Excellence and Leadership plan (EXCEL) payable in the second
immediately succeeding calendar year; and



 
3)
all or any portion of any other compensation identified by the Compensation
Committee prior to the end of the Enrollment Period preceding the year in which
such compensation is earned.



3.2           SOG Participants


All SOG Participants may elect, in accordance with the requirements established
under Article 4 below, to defer receipt of one or more of the following to his
or her Deferred Compensation Account:


 
1)
all or any portion of his or her Deferrable Amount to be earned during the
immediately succeeding calendar year;



 
2)
up to a maximum of 75% of his or her cash award, if any, under the Executive
Compensation for Excellence and Leadership plan (EXCEL) payable in the second
immediately succeeding calendar year; and



 
3)
all or any portion of any other compensation identified by the Compensation
Committee prior to the end of the Enrollment Period preceding the year in which
such compensation is earned.



3.3           Eastman Kodak Employees’ Savings and Investment Plan (SIP)


A Participant in this Plan need not participate in the Eastman Kodak Employees’
Savings and Investment Plan.

 
8

 

3.4           Post Termination Deferrals


No deferral shall be made of any compensation payable after Separation from
Service.


Article 4          Deferral Elections


4.1           Elections


An Eligible Employee may make a deferral election to defer compensation by
executing and returning to the Compensation Committee in accordance with this
Article 4 a deferred compensation form provided by Kodak.  An Eligible Employee
may only make a deferral election into his or her Deferred Compensation Account;
deferral elections into the Stock Account are not permitted under the Plan.


An otherwise-Eligible Employee who received an Accelerated Distribution under
Section 8.8 may not make a deferral election for the calendar year following the
calendar year of the Accelerated Distribution, in accordance with Section
8.8.  Deferrals by an otherwise-Eligible Employee who received a hardship
distribution under the Eastman Kodak Employees’ Savings and Investment Plan or
another 401(k) plan, or who received a distribution due to an unforeseeable
emergency under Section 8.7, shall be restricted as required by the relevant
401(k) plan or Section 8.7, as applicable. The Compensation Committee or its
designee may impose such restrictions or prohibitions on deferral elections for
subsequent calendar years as it deems appropriate.


4.2.          Timing


An Eligible Employee who wishes to defer compensation under the Plan must
irrevocably elect to do so during the Enrollment Period immediately preceding
the calendar year for which such compensation is earned.  Elections made during
the Enrollment Period shall be effective the first day of the calendar year
immediately following the Enrollment Period.  Elections shall be made
annually.  An Employee who would qualify as an Eligible Employee but who is
hired after the close of the Enrollment Period must wait until the next
Enrollment Period to file an election.


4.3           Irrevocability


Deferral elections made under this Plan with respect to any calendar year will
be final and, after the close of the Enrollment Period for such calendar year,
may not be revoked or amended in any manner.


Notwithstanding the foregoing, deferrals under this Plan will be cancelled in
the event that a hardship distribution is made under the Eastman Kodak
Employees’ Savings and Investment Plan or another 401(k) plan to the extent
required by such plan, or in the event of a distribution

 
9

 

due to an unforeseeable emergency under Section 8.7.


4.4           Deferral Elections by Eligible Employees Other Than SOG
Participants


In the case of all Eligible Employees, other than SOG Participants, the deferred
compensation form shall indicate: (1) the dollar amount of the Deferrable Amount
to be deferred; (2) whether the deferral is to be at the same rate throughout
the year, or at one rate for part of the year and at a second rate for the
remainder of the year; (3) the amount, in terms of such percentages as Kodak
shall determine, of the cash EXCEL award, if any, to be deferred; and (4) the
portion to be deferred of any other compensation that the Compensation Committee
determines is eligible for deferral under the Plan.


4.5           Deferral Elections by SOG Participants


The deferred compensation form of all SOG Participants shall indicate: (1) the
dollar amount of the Deferrable Amount to be deferred; (2) whether the deferral
is to be at the same rate throughout the year, or at one rate for part of the
year and at a second rate for the remainder of the year; (3) the amount, in
terms of such percentages as Kodak shall determine, of the cash EXCEL award, if
any, to be deferred; and (4) the portion to be deferred of any other
compensation that the Compensation Committee determines is eligible for deferral
under the Plan.


Article 5          Hypothetical Investments


5.1           Deferred Compensation Account


Amounts in a Participant's Deferred Compensation Account are hypothetically
invested in an interest bearing account which bears interest computed at the
Interest Rate, compounded monthly.


5.2           Stock Account


Amounts in a SOG Participant's Stock Account are hypothetically invested in
units of Common Stock.  Amounts transferred to a Stock Account are recorded as
units of Common Stock, and fractions thereof, with one unit equating to a single
share of Common Stock.  Thus, the value of one unit shall be the Market Value of
a single share of Common Stock.  The use of units is merely a bookkeeping
convenience; the units are not actual shares of Common Stock.  The Company will
not reserve or otherwise set aside any Common Stock for or to any Stock Account.



 
10

 

5.3           Time Accounts Are Credited


Amounts to be deferred by a Participant shall be credited to the Participant's
Account as follows:


 
1)
Deferrable Amount shall be credited each pay period on the date such amount is
otherwise payable;



 
2)
EXCEL award shall be credited on the date such amount is otherwise payable; and



 
3)
any other compensation shall be credited on the date such amount is otherwise
payable.



Article 6          Elections to Defer For a Fixed Period During Employment


6.1           In General


A Participant may elect to defer receipt of his or her compensation for a fixed
number of years, no less than 5, provided that he or she neither incurs a
Separation from Service nor dies during the period of deferral.  Any such
election shall be made during the Enrollment Period on the deferred compensation
form referenced in Article 4 above.  If such Participant incurs a Separation
From Service or dies prior to the end of the fixed period, Article 8 shall
govern the payment of his or her Accounts.


6.2           Form of Payment


If a Participant has elected to defer receipt of his or her compensation for a
fixed number of years, payment of such amount shall be made in cash in a single
lump-sum.


6.3           Valuation


The amount of the lump-sum due the Participant shall be valued as of the
Valuation Date in August in the year following the termination of the deferral
period.


6.4           Time of Payment


Payment shall be made in the year following the termination of the deferral
period on a date selected by the Chief Human Resources Officer and Senior Vice
President, Eastman Kodak Company.





 
11

 

Article 7          Investment Elections


The provisions of this Article 7 shall only apply to SOG Participants.


7.1           Elections


 
A.
In General.  Subject to Section 7.1(B), a SOG Participant may make an investment
election to direct that all or any portion, designated as a whole percentage, of
the existing balance of one of his or her Accounts be transferred to his or her
other Account, effective as of the close of business on the last day of any
calendar month (hereinafter the election's "Effective Date"), by filing a
written election with the Compensation Committee on or prior to such date.



 
B.
Elections to Defer For A Fixed Period During Employment.  A SOG Participant may
not transfer to his or her Stock Account any amount subject to an election to
defer for a fixed number of years pursuant to Article 6, nor may he or she
transfer to his or her Stock Account any interest that has accrued on such
amount.



7.2           Election into the Stock Account


If a SOG Participant makes an investment election pursuant to Section 7.1 to
transfer an amount from his or her Deferred Compensation Account to his or her
Stock Account, effective as of the election's Effective Date, (i) his or her
Stock Account shall be credited with that number of units of Common Stock, and
fractions thereof, obtained by dividing the dollar amount elected to be
transferred by the Market Value of the Common Stock on the Valuation Date
coincident with or immediately preceding the election's Effective Date; and (ii)
his or her Deferred Compensation Account shall be reduced by the amount elected
to be transferred.


7.3           Election out of the Stock Account


If a SOG Participant makes an investment election pursuant to Section 7.1 to
transfer an amount from his or her Stock Account to his or her Deferred
Compensation Account, effective as of the election's Effective Date, (i) his or
her Deferred Compensation Account shall be credited with a dollar amount equal
to the amount obtained by multiplying the number of units to be transferred by
the Market Value of the Common Stock on the Valuation Date coincident with or
immediately preceding the election's Effective Date; and (ii) his or her Stock
account shall be reduced by the number of units elected to be transferred.



 
12

 

7.4           Dividend Equivalents in the Stock Account


Effective as of the payment date for each cash dividend on the Common Stock,
additional units of Common Stock shall be credited to the Stock Account of each
SOG Participant who had a balance in his or her Stock Account on the record date
for such dividend.  The number of units that shall be credited to the Stock
Account of such a SOG Participant shall be computed by multiplying the dollar
value of the dividend paid upon a single share of Common Stock by the number
of units of Common Stock held in the SOG Participant's Stock Account on the
record date for such dividend and dividing the product thereof by the Market
Value of the Common Stock on the payment date for such dividend.


7.5           Stock Dividends in the Stock Account


Effective as of the payment date for each stock dividend (as defined in Code
section 305) on the Common Stock, additional units of Common Stock shall be
credited to the Stock Account of each SOG Participant who had a balance in his
or her Stock Account on the record date for such dividend.  The number of units
that shall be credited to the Stock Account of such a SOG Participant shall
equal the number of shares of Common Stock which the SOG Participant would have
received as stock dividends had he or she been the owner on the record date for
such stock dividend of the number of shares of Common Stock equal to the number
of units credited to his or her Stock Account on such record date.  To the
extent the SOG Participant would have also received cash, in lieu of fractional
shares of Common Stock, had he or she been the record owner of such shares for
such stock dividend, then his or her Stock Account shall also be credited with
that number of units, or fractions thereof, equal to such cash amount divided by
the Market Value of the Common Stock on the payment date for such dividend.


7.6           Recapitalization in the Stock Account


If Kodak undergoes a reorganization as defined in Code section 368(a), the
Compensation Committee shall, in its sole and absolute discretion, take whatever
action it deems necessary, advisable or appropriate with respect to the Stock
Accounts in order to reflect such transaction, including, but not limited to,
adjusting the number of units credited to a SOG Participant's Stock
Account.  Any action taken shall comply with Code section 409A.


7.7           Distributions from the Stock Account


Amounts in respect of units of Common Stock shall be distributed in cash in
accordance with Articles 6, 8 and 11.  For purposes of a distribution pursuant
to Article 6, 8, or 11, the number of units to be distributed from a SOG
Participant's Stock Account shall be valued by multiplying the number of such
units by the Market Value of the Common Stock as of the Valuation Date
coincident with or immediately preceding the date such distribution is to
occur.  Pending the

 
13

 

complete distribution under Section 8.2 or liquidation under Section 7.8 of the
Stock Account of a SOG Participant who has terminated his or her employment with
the Company, the SOG Participant shall continue to be able to make elections
pursuant to Sections 7.2 and 7.3 and his or her Stock Account shall continue to
be credited with additional units of Common Stock pursuant to Sections 7.4, 7.5,
and 7.6.


7.8           Liquidation of Stock Account


The provisions of this Section 7.8 shall be applicable if on the second
anniversary of the SOG Participant's retirement or, if earlier, Separation From
Service with the Company, the SOG Participant has a balance remaining in his or
her Stock Account.  In such case, effective as of the first day of the first
calendar month immediately following the date of such second anniversary, the
entire balance of the SOG Participant's Stock Account shall automatically be
transferred to his or her Deferred Compensation Account and, he or she shall
thereafter be ineligible to transfer any amounts to his or her Stock
Account.  For purposes of valuing the units of Common Stock subject to such a
transfer, the method described in Section 7.3 shall be used.


Article 8          Payment of Deferred Compensation


8.1           Background


No withdrawal may be made from a Participant's Accounts except as provided in
this Article 8 and Articles 6 and 11.


8.2           Manner of Payment


 
A.
With respect to Grandfathered Dollars, payment of a Participant's Accounts shall
be made at the sole discretion of the Compensation Committee in a single sum or
in annual installments; provided, however, that payment in the event of death
shall be made in accordance with Section 8.6.  The maximum number of
installments is ten.  All payments from the Plan shall be made in cash.  Nothing
herein prohibits or requires payment of Grandfathered Dollars in the same manner
as the remaining portion of the Participant’s Accounts is paid under (B) below.



 
B.
With respect to benefits other than Grandfathered Dollars, a Participant shall
be permitted to file a distribution election, and distributions of such deferred
compensation amounts shall be made in accordance with the Participant’s election
(provided that death benefits shall be distributed as provided in Section
8.6).  A Participant may elect to have such deferred compensation amounts paid
in the form of a lump sum, or in the form of annual installment payments to be
paid over a


 
14

 

 
period not to exceed ten years.  Participants must file such elections upon
commencement of participation in the Plan.  For those Participants who were
already Participants on January 1, 2005, distribution of benefits other than
Grandfathered Dollars shall be determined as follows:

 
 

 
1)
In accordance with such Participant's election, if the Participant filed an
election by December 31, 2008, and such election complied with transition
guidance issued by the Internal Revenue Service and the Plan's administrative
procedures and deadlines.


 
2)
If no such election was filed, in the form of a lump-sum payment in accordance
with Section 8.3.



For those Participants who were not already Participants on January 1, 2005, but
who fail to file a timely election, payment will be made in the form of a
lump-sum payment in accordance with Section 8.3.


Distribution elections under this Section do not apply to amounts which are
payable under Article 6 rather than under this Article.


8.3           Timing


Payments shall commence in accordance with the following on a date selected by
the Chief Human Resources Officer and Senior Vice President, Eastman Kodak
Company, within the specified payment year:


 
A.
With respect to Grandfathered Dollars, payments shall commence in any year
designated by the Compensation Committee up through the tenth year following the
year of the Participant’s Separation from Service, provided that if a
Participant has incurred a Separation from Service prior to the beginning of the
year in which he reaches age 71, payments must commence no later than the year
the Participant reaches age 71, and if a Participant has not incurred a
Separation from Service as of the beginning of the year he reaches age 71,
payments must commence in the year after the year in which the Participant
incurs a Separation from Service.  Nothing herein prohibits or requires payment
of Grandfathered Dollars in the same manner as the remaining portion of the
Participant’s Accounts is paid under (B) below.  Notwithstanding the preceding
sentence of this Section 8.3, payment in the event of death shall be made in
accordance with Section 8.6.


 
15

 

 
If a Participant is reemployed while receiving benefits, the Committee shall
determine whether benefits will continue during reemployment or be suspended.



 
B.
With respect to benefits other than Grandfathered Dollars, payments shall
commence in the year selected by the Participant pursuant to the election filed
under Section 8.2(B).  The Participant may select any year following the year of
his or her Separation from Service up through the tenth year following the year
of the Participant’s Separation from Service, provided that if a Participant has
incurred a Separation from Service prior to the beginning of the year in which
he reaches age 71, payments must commence as of the earlier of the selected year
or the year the Participant reaches age 71, and if a Participant has not
incurred a Separation from Service as of the beginning of the year in which he
reaches age 71, payments must commence in the year after the year in which the
Participant incurs a Separation from Service.  Notwithstanding the foregoing,
distribution elections under this Section do not apply to amounts which are
payable under Article 6 rather than under this Article, and payment in the event
of death shall be made in accordance with Section 8.6.




By way of clarification, a Participant’s election of payment in the form of
installments pursuant to Section 8.2 may provide that payment of the benefits
governed by such election will commence in any of years one through ten after
Separation from Service, provided that payments must commence no later than the
year in which the Participant reaches age 71 (or the year after the year the
Participant incurs a Separation from Service, if later).


A Participant’s reemployment shall not affect the timing of payment of the
portion of his Account payable on account of his original Separation From
Service.   The Participant may file a new election for future contributions upon
his commencement of participation following his re-employment.


For those Participants who were already Participants on January 1, 2005,
distribution of benefits other than Grandfathered Dollars shall be determined as
follows:


 
1)
In accordance with such Participant’s election, if the Participant filed an
election by December 31, 2008, and such election complied with transition
guidance issued by the Internal Revenue Service and the Plan’s administrative
procedures and deadlines.


 
16

 

 
2)
If no such election was filed, in the first full calendar year following
Separation from Service.



For those Participants who were not already Participants on January 1, 2005, but
who fail to file a timely election, payment will be made in the first full
calendar year following Separation from Service.


The Chief Human Resources Officer and Senior Vice President, Eastman Kodak
Company, shall designate the actual date by which payment is to be made within a
year, provided that payment must in all cases be made no earlier than January
1st and no later than December 31st of the year in which payment becomes
due.  However, if the Participant at the time of Separation from Service is
subject to the six-month waiting period following separation from service that
Kodak requires for certain executive employees as a result of Code section 409A
and the selected payment date for the year in which payment is due is within the
six-month waiting period, payment instead will be made as soon as practicable
after the expiration of such period (and in any case within 90 days after such
expiration).


8.4           Valuation


The amount of each payment shall be equal to the value, as of the immediately
preceding Valuation Date, of the Participant's Accounts, divided by the number
of installments remaining to be paid.  If payment of a Participant’s Accounts is
determined by the Compensation Committee (with respect to Grandfathered Dollars)
and/or required under a distribution election (with respect to benefits other
than Grandfathered Dollars) to be paid in installments and the Participant has a
balance in his or her Stock Account at the time of the payment of an
installment, the amount that shall be distributed from his or her Stock Account
shall be the amount obtained by multiplying the total amount of the installment
determined in accordance with the immediately preceding sentence by the
percentage obtained by dividing the balance in the Stock Account as of the
immediately preceding Valuation Date by the total value of the Participant’s
Accounts as of such date.  Similarly, in such case, the amount that shall be
distributed from the Participant’s Deferred Compensation Account shall be the
amount obtained by multiplying the total amount of the installment determined in
accordance with the first sentence of this Section 8.4 by the percentage
obtained by dividing the balance in the Deferred Compensation Account as of the
immediately preceding Valuation Date by the total value of the Participant’s
Accounts as of such date.  The calculations described in this Section shall be
performed separately for the portion of Accounts attributable to Grandfathered
Dollars and for the other portion of the Accounts.



 
17

 

8.5           Termination of Employment with Respect to Eastman Chemical Company
Spin-Off


Anything herein to the contrary notwithstanding, Participants who ceased to be
employed by Kodak or any Subsidiary of Kodak and were employed by Eastman
Chemical Company or one of its subsidiaries in connection with the distribution
of the common stock of Eastman Chemical Company to the shareholders of Kodak in
1994, were not considered to have terminated employment for purposes of this
Plan.


8.6           Payment of Deferred Compensation After Death


If a Participant dies prior to complete payment of his or her Accounts, the
provisions of this Section 8.6 shall become operative.


 
A.
Stock Account.  Effective as of the date of a SOG Participant's death, the
entire balance of his or her Stock Account shall be transferred to his or her
Deferred Compensation Account.  For purposes of valuing the units of Common
Stock subject to such a transfer, the deceased SOG Participant's Deferred
Compensation Account shall be credited with a dollar amount equal to the amount
obtained by multiplying the number of units in the deceased SOG Participant's
Stock Account at the time of his or her death by the Market Value of the Common
Stock on the date of his or her death.  Thereafter, no amounts in the deceased
SOG Participant's Deferred Compensation Account shall be eligible for transfer
to the deceased SOG Participant's Stock Account by any person, including, but
not by way of limitation, the deceased SOG Participant's beneficiary or legal
representative.



 
B.
Distribution.  The balance of the Participant's Accounts, valued as of the
Valuation Date immediately preceding the date payment is made, shall be paid in
a single, lump-sum payment to: (1) the beneficiary or contingent beneficiary
designated by the Participant on forms supplied by the Compensation Committee;
or, in the absence of a valid designation of a beneficiary or contingent
beneficiary, (2) the Participant's estate within 30 days after appointment of a
legal representative of the deceased Participant.  In any event, payment will be
made no later than the end of the taxable year of death (or, if later, the
fifteenth day of the third month following the date of death).




 
18

 
8.7           Acceleration of Payment for Hardship


Upon written approval from Kodak's Chairman of the Board (the Compensation
Committee, in the case of a request from the Chairman of the Board) a
Participant, whether or not he or she is still employed by Kodak or any
Subsidiary, may be permitted to receive all or part of his or her Accounts if
the Chairman of the Board (or the Compensation Committee, when applicable)
determines that an emergency event beyond the Participant's control exists which
would cause such Participant severe financial hardship if the payment of his or
her Accounts were not approved.  By way of clarification, regardless of whether
a Participant’s Accounts consist of Grandfathered Dollars, benefits other than
Grandfathered Dollars, or both, distribution shall be permitted only to the
extent that the emergency event constitutes an “unforeseeable emergency” within
the meaning of Code section 409A.  An “unforeseeable emergency” is a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s beneficiary or the
Participant’s dependent(s) (as defined in Code section 152 without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)) or loss of the Participant’s property
due to casualty or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant (as
contemplated by Code section 409A and the Treasury regulations).


Any such distribution for hardship shall be limited to the amount needed to meet
such emergency.  If such a distribution occurs while the Participant is employed
by Kodak or any Subsidiary, any election to defer compensation for the year in
which the Participant receives a hardship withdrawal shall be ineffective as to
compensation earned for the pay period following the pay period during which the
withdrawal is made and thereafter for the remainder of such year and shall be
ineffective as to any wage dividend or any other compensation elected to be
deferred for such year.


8.8           Accelerated Distribution


A.  
In General.  Notwithstanding any other provision of the Plan, a Participant may
elect an Accelerated Distribution from the portion of his or her Deferred
Compensation Account attributable to Grandfathered Dollars, subject to the
restrictions set forth in this Section 8.8.



B.  
Accounts.  An Accelerated Distribution may only be made from a Participant’s
Deferred Compensation Account, not from the Participant’s Stock
Account.  Amounts in a Participant’s Accounts which are not attributable to
Grandfathered Dollars cannot be distributed under this Section 8.8 under any
circumstances.



C.  
Election Form.  The election to take an Accelerated Distribution will be made by
filing a form provided by and filed with Kodak.



D.  
Time of Election.  To be processed in the same year in which an election is
made, an Accelerated Distribution election must be  received by Kodak on or
prior to November 30.  Elections made after this date will not be processed
until the immediately following year.


 
19

 




E.  
Amount.  The amount of the Accelerated Distribution election will be not less
than 25% of the portion of a Participant’s Deferred Compensation Account
attributable to Grandfathered Dollars as of the date Kodak processes the
Participant’s election.

 
F.  
Date of Distribution.  Subject to Section 8.8(D), the amount of theAccelerated
Distribution will be paid in a single payment  within 30days of Kodak’s receipt
of the election or as soon thereafter as is administratively possible.

 
G.  
Early Distribution Penalty.  All Accelerated Distributions will be subject to a
10% penalty.  Consequently, if a Participant requests an Accelerated
Distribution of the entire amount of Grandfathered Dollars in his or her
Deferred Compensation Account, 10% of the amount will be permanently forfeited
and Kodak will have no obligation to either the Participant or his or her
beneficiary with respect to such forfeited amount.  If a Participant receives an
Accelerated Distribution of 25% or more of the Grandfathered Dollars in his or
her Deferred Compensation Account, the Participant will forfeit 10% of the gross
amount to be distributed from the Participant's Deferred Compensation Account
and Kodak will have no obligatin to either the Participant or his or her
beneficiary with respect to such forfeited amount.


H.  
Limit on Accelerated Distributions.  A Participant may not receive more than one
Accelerated Distribution in any calendar year. 

 

I.  
Further Deferrals.  A Participant who receives an AcceleratedDistribution will
not be eligible to make deferrals under the Plan forthe calendar year commencing
after his or her receipt of theAccelerated Distribution.  The Participant may
file a new election during the Enrollment Period for any subsequent calendar
year, if the Participant is otherwise eligible to participate in the Plan.


 
J.  
Rules Adopted by the Compensation Committee.  The Compensation Committee will
have the authority to adopt additional rules relating to Accelerated
Distributions.  

 
K.  
Tax Withholding.  Accelerated Distribution payments will be paid subject to all
withholding taxes required under applicable law.    








 
20

 

Article 9          Administration


9.1           Responsibility


The Compensation Committee shall have total and exclusive responsibility to
control, operate, manage and administer the plan in accordance with its terms.


9.2           Authority of the Compensation Committee


The Compensation Committee shall have all the authority that may be necessary or
helpful to enable it to discharge its responsibilities with respect to the
Plan.  Without limiting the generality of the preceding sentence, the
Compensation Committee shall have the exclusive right: to interpret the Plan, to
determine eligibility for participation in the Plan, to decide all questions
concerning eligibility for and the amount of benefits payable under the Plan, to
construe any ambiguous provision of the Plan, to correct any default, to supply
any omission, to reconcile any inconsistency, and to decide any and all
questions arising in the administration, interpretation, and application of the
Plan.


9.3           Discretionary Authority


The Compensation Committee shall have full discretionary authority in all
matters related to the discharge of its responsibilities and the exercise of its
authority under the Plan including, without limitation, its construction of the
terms of the Plan and its determination of eligibility for participation and
benefits under the Plan.  It is the intent of the Plan that the decisions of the
Compensation Committee and its actions with respect to the Plan shall be final
and binding upon all persons having or claiming to have any right or interest in
or under the Plan and that no such decision or action shall be modified upon
judicial review unless such decision or action is proven to be arbitrary or
capricious.


9.4           Delegation of Authority


The Compensation Committee may delegate some or all of its authority under the
Plan to any person or persons provided that any such delegation be in writing.


Article 10        Miscellaneous


10.1         Non-Competition Provision


If a Participant, without the written consent of Kodak, engages either directly
or indirectly, in any manner or capacity, as principal, agent, partner, officer,
director, employee, or otherwise, in any business or activity competitive with
the business conducted by Kodak or any Subsidiary, while a balance remains
credited to his or her Account, the Company may, in its sole discretion, pay to
the Participant the balance

 
21

 

of Grandfathered Dollars credited to his or her Deferred Compensation Account
and/or Stock Account.  This provision shall not apply to benefits other than
Grandfathered Dollars.


10.2         Participant's Rights Unsecured


The amounts payable under the Plan shall be unfunded, and the right of any
Participant or his or her estate to receive any payment under the Plan shall be
an unsecured claim against the general assets of the Company.  No Participant
shall have the right to exercise any of the rights or privileges of a
shareholder with respect to the units credited to his or her Stock Account.


10.3         No Right to Continued Employment


Participation in the Plan shall not give any employee any right to remain in the
employ of the Company.  The Company reserves the right to terminate any
Participant at any time.


10.4         Statement of Account


Statements will be sent no less frequently than annually to each Participant or
his or her estate showing the value of the Participant's Accounts.


10.5         Assignability


Neither the Participant nor the Company shall have the right to assign any
rights or obligations under the Plan.  However, the Plan shall inure to the
benefit of and be binding upon the successors of the Company.


10.6         Deductions


The Company will withhold to the extent required by law all applicable income
and employment taxes from amounts paid under the Plan.


10.7         Amendment


The Plan may at any time or from time to time be amended, modified, or
terminated by the Compensation Committee.  However, no amendment, modification,
or termination shall, without the consent of a Participant, adversely affect the
amount of such Participant's accruals in his or her Accounts.  No amendment,
modification, suspension or termination will accelerate distributions unless
such acceleration is approved by Kodak and permitted under Code section 409A and
the Treasury regulations and interpretive guidance issued thereunder.



 
22

 

10.8         Governing Law


The Plan shall be construed, governed and enforced in accordance with the law of
New York State, except as such laws are preempted by applicable federal law.


10.9         Compliance with Securities Laws


Subject to the limitations imposed by Code section 409A, the Compensation
Committee may, from time to time, impose additional, or modify or eliminate
existing, Plan restrictions and requirements, including, but not by way of
limitation, the restrictions regarding a SOG Participant's ability to elect into
and out of his or her Stock Account under Sections 7.2 and 7.3 or the
requirement of an automatic transfer pursuant to Section 8.6(A), as it deems
necessary, advisable or appropriate in order to comply with applicable federal
and state securities laws.  All such restrictions shall be accomplished by way
of written administrative guidelines adopted by the Compensation Committee, and
shall be in compliance with Code section 409A and the Treasury regulations
thereunder.


10.10       Diconix Deferred Compensation


The deferred compensation accounts maintained by Research Boulevard Realty Co.,
Inc. (formerly Diconix, Inc.) pursuant to the Diconix, Inc. Deferred
Compensation Plan shall be treated as Deferred Compensation Accounts under this
Plan and shall be subject to all the terms and conditions of this Plan.


10.11       NexPress Solutions, Inc. Deferred Compensation Accounts


Deferred Compensation Accounts shall be established under the Plan for each
person whose benefit obligation under the NexPress Solutions, LLC Nonqualified
Deferred Compensation Plan (sponsored by NexPress Solutions, Inc.) (the
“NexPress Plan”) is assumed by Kodak as of the date the NexPress Plan terminated
in 2005 and who does not receive payment in full at the time of termination of
the NexPress Plan.


 
A.
Any such person’s Deferred Compensation Account shall be credited with the
amount of the benefit obligation not paid to the person upon termination of the
NexPress Plan.  Notwithstanding any provision in the Plan to the contrary, such
a person shall be considered a Participant or beneficiary, as applicable, under
the Plan for purposes of the Deferred Compensation Account established pursuant
to this Section, regardless of whether such person is otherwise eligible to be a
Participant in the Plan.  However, no person may make additional deferrals under
the Plan unless he or she is eligible to do so in accordance with the terms of
the Plan.


 
23

 

 
B.
Deferred Compensation Accounts established pursuant to this Section shall be
subject to all the terms and conditions of this Plan and valid Participant
elections under this Plan as well as the requirements of Code section
409A.  Participants are authorized to make distribution elections with respect
to such Deferred Compensation Accounts on or before December 31, 2005 and
otherwise in accordance with the terms of the Plan and Code section 409A.



 
C.
Benefit obligations assumed by Kodak as described in this Section and the
Deferred Compensation Accounts reflecting such obligations shall be subject to
Code section 409A.



 
D.
It is acknowledged that the NexPress Plan permitted its participants to elect to
receive all or part of their benefits in 2005, pursuant to the transition rule
of Q & A – 20 of IRS Notice 2005-1, as reflected by timely amendments to such
plan.  For the avoidance of doubt, no such election rights shall apply to
Deferred Compensation Accounts under the Plan.



Article 11        Change in Control


11.1          Background


The terms of this Article 11 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and control over any other provisions of this Plan.


11.2          Payment of Deferred Compensation


Upon a Change in Control, each Participant, whether or not he or she is still
employed by Kodak or any Subsidiary, shall be paid in a single, lump-sum cash
payment the balance of his or her Accounts as of the Valuation Date immediately
preceding the date payment is made, (except that the value of the Stock Account
shall be determined as of the date of the Change in Control).  Such payment
shall be made as soon as practicable, but in any event no later than 90 days
after the Change in Control.


11.3          Amendment On or After Change In Control


On or after a Change in Control, no action, including, but not by way of
limitation, the amendment, suspension or termination of the Plan, shall be taken
which would affect the rights of any Participant or the operation of this Plan
with respect to the balance in the Participant's Accounts, except to the extent
Kodak’s counsel, accountants or auditors identify such amendment or termination
as necessary to bring the Plan into compliance with applicable law and/or avoid
the imposition of penalties on Participants (provided that an amendment or
termination shall not be permitted for the purpose of avoiding penalties imposed
on Participants unless the adverse effect of such penalties would be worse than
the adverse effect of any such amendment or termination).







 
24

 







Schedule A






Eastman Gelatine Corporation
Eastman Kodak International Capital Company, Inc.

























 
25
 
